LATTIMORE, J.
Conviction for cattle theft; punishment, two years in the penitentiary. There is in the transcript what purports to be one bill of exceptions, but, examining same, we find it to be an application for a continuance, and that it has none of the requisites of a bill of exceptions. No complaint appears anywhere in the record of the refusal of said application, if same was ever presented, which fact is not in the record. We have examined the statement of facts, and it seems to show without dispute that appellant was in possession of, and .sold, several head of cattle belonging to prosecuting witness, shortly after their disappearance. No testimony was offered on behalf of appellant. No error appearing, the judgment is affirmed.